DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species 4 in the reply filed on 2/2/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 42-44, 50, 53, 54, 59 and 60 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schaller et al. (U.S. 2010/0298829 A1).
Concerning claim 42, Schaller et al. disclose a method, comprising: disposing a flexible band (see Fig. 5 below) into contact with a first bone portion (see Fig. 5 below), wherein the flexible band comprises an attachment connection (see Fig. 5 below), a body portion (see Fig. 5 below), and a distal end portion (see Fig. 5 below); advancing the distal end portion of the flexible band through a spacer 
[AltContent: connector][AltContent: textbox (2nd Bone Portion)][AltContent: connector][AltContent: textbox (1st Bone Portion)][AltContent: arrow][AltContent: textbox (Loop)][AltContent: connector][AltContent: textbox (Distal End Portion)][AltContent: connector][AltContent: textbox (Attachment Connection)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Flexible Band)][AltContent: textbox (Body Portion)][AltContent: textbox (2nd Bone Portion)][AltContent: textbox (1st Bone Portion)]
    PNG
    media_image1.png
    756
    500
    media_image1.png
    Greyscale

Concerning claim 43, wherein the attachment connection is monolithically formed with the body portion (see Fig. 5 above).


Concerning claim 50, wherein advancing the distal end portion of the flexible band through the spacer further comprises advancing the distal end portion of the elongate body through a first lumen (see Fig. 6, element 106) of the spacer.
Concerning claim 53, wherein the spacer limits the tightening of the flexible band. It is noted that the spacer is located within a look of the flexible band and therefore the thickness of the spacer limits the tightening of the band. See Fig. 6 above.
Concerning claim 54, Schaller et al. disclose a method, comprising: positioning a flexible band  (see Fig. 5 above) relative to a first bone portion (see Fig. 5 above), wherein the flexible band comprises an attachment connection (see Fig. 5 above), a body portion (see Fig. 5 above), and a distal end portion (see Fig. 5 above); advancing the distal end portion of the flexible band through a first lumen (see Fig. 6, element 106) of a spacer (see Fig. 6, element 104); positioning the flexible band relative to a second bone portion (see Fig. 5 above); advancing the distal end portion of the flexible band through the attachment connection (see Fig. 6, element 124) of the flexible band to form a loop (see Fig. 6 above), wherein the flexible band comprises a ratchet (see par. 0014) configured to allow the distal end portion and/or the body portion to travel through the attachment connection in a first direction and substantially limit the movement of the distal end portion and/or the body portion in a second direction, opposite the first direction.
Concerning claim 59, Schaller et al. disclose a method, comprising: providing a flexible band (see Fig. 5 above) comprising an attachment connection (see Fig. 5, element 124), a body portion (see Fig. 5 above), and a distal end portion (see Fig. 6 above); advancing the distal end portion of the flexible band through a first lumen (see Fig. 6, element 106) of a spacer (see Fig. 6, element 104); contacting the flexible band with a first bone portion (see Fig. 5 above) and a second bone portion (see Fig. 5 above); 
Concerning claim 60, further comprising positioning the spacer between the first bone portion and the second bone portion (see Fig. 6 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 42, 45, 46, 48, 51, 52, 54-57, 59 and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beger et al. (U.S. 2009/0306716 A1) in view of Belliard et al. (U.S. 2013/0023878 A1).
Concerning claim 42, Beger et al. disclose a method, comprising: disposing a flexible band (see Fig. 5 below) into contact with a first bone portion (upper spinous process), wherein the flexible band comprises an attachment connection (see Fig. 1, element 26), a body portion (see Fig. 1 below), and a distal end portion (see Fig. 1, near element 24); disposing the flexible band into contact with a second bone portion (lower spinous process); advancing the distal end portion of the flexible band through the attachment connection (see Figs. 1, 3 and 5) of the flexible band to form a loop, wherein the flexible band comprises a ratchet (see par. 0081 and Fig. 3, elements 24, 28, 30 and 32) configured to allow the distal end portion and/or the body portion to travel through the attachment connection in a first direction and substantially limit the movement of the distal end portion and/or the body portion in a second direction, opposite the first direction.
Concerning claim 54, Beger et al. disclose a method, comprising: positioning a flexible band  (see Fig. 1 below) relative to a first bone portion (upper spinous process), wherein the flexible band comprises an attachment connection (see Fig. 3, element 30), a body portion (see Fig. 1 below), and a distal end portion (see Fig. 5, element 24); positioning the flexible band relative to a second bone portion (lower spinous process); advancing the distal end portion of the flexible band through the attachment connection (see Fig. 3, element 30) of the flexible band to form a loop (see Figs. 1-3), wherein the flexible band comprises a ratchet (see par. 0081 and Fig. 3, elements 24, 28, 30 and 32) configured to allow the distal end portion and/or the body portion to travel through the attachment 
Concerning claim 59, Beger et al. disclose a method, comprising: providing a flexible band (see Fig. 1 below) comprising an attachment connection (see Fig. 3, element 30), a body portion (see Fig. 1 below) and a distal end portion (see Fig. 5, element 24); contacting the flexible band with a first bone portion (upper spinous process) and a second bone portion (lower spinous process); advancing the distal end portion of the flexible band through the attachment connection of the flexible band to form a loop (see Figs. 1-3), wherein the flexible band comprises a ratchet (see par. 0081 and Fig. 3, elements 24, 28, 30 and 32) configured to allow the distal end portion and/or the body portion to travel through the attachment connection in a first direction and substantially limit the movement of the distal end portion and/or the body portion in a second direction, opposite the first direction.


[AltContent: arrow][AltContent: connector][AltContent: textbox (Body Portion )][AltContent: textbox (Flexible Band)]
    PNG
    media_image2.png
    698
    561
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    731
    526
    media_image3.png
    Greyscale

However, Beger et al. does not explicitly disclose the step of advancing the distal end portion of the flexible band through the spacer. Beger et al. disclose that the spacer can be attached to the flexible band in any optional manner (see par. 0090). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connecting mechanism between the spacer and the flexible band of Beger’s method such that the flexible band passes through the spacer, the concept of which is taught by Belliard et al., in order to provide an adjustable attachment that can be easily tightened or loosened to fit the particular patient’s spine. Furthermore such a simple substitution of one known connecting element for another in order to obtain the predictable result of securing the spacer and flexible element together would be obvious to those of ordinary skill in the art. 
Concerning claim 45, further comprising advancing the distal end portion and/or the body portion through the attachment connection until the first bone portion and the second bone portion are stabilized (see Fig. 2).
Concerning claim 46, wherein the flexible band further comprises an anchor portion (see Fig. 3, element 46).
Concerning claim 48, wherein the first bone portion is a spinous process of a first vertebra and the second bone portion is a spinous process of a second vertebra (see Fig. 2).
Concerning claim 51, the above described modification would require the step of advancing the distal end portion of the elongate body through a first lumen of the spacer and through a second lumen of the spacer.
Concerning claim 52, further comprising disposing the spacer between a spinous process of a first vertebra and a spinous process of a second vertebra (see Fig. 2).
Concerning claim 55, the above described modification would require the step of advancing the distal end portion of the elongate body through a first lumen of the spacer and through a second lumen of the spacer.

Concerning claim 57, wherein the first bone portion is a spinous process of a first vertebra (see Fig. 2).
Concerning claim 61, wherein the first bone portion is a first spinous process and the second bone portion is a second spinous process (see Fig. 2).

Claim 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beger et al. (U.S. 2009/0306716 A1) in view of Belliard et al. (U.S. 2013/0023878 A1) as applied to claim 42 above, further in view of Singhatat et al. (U.S. 2011/0082504 A1).
Beger in view of Belliard disclose the invention substantially as described above. However, Beger in view of Belliard do not explicitly disclose that the spacer is substantially cylindrical in shape. 
Singhatat et al. disclose a cylindrical spacer in the same field of endeavor. 
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the spacer in a cylindrical shape, as taught by Singhatat et al., since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of spacing adjacent spinous processes. In re Dailey and Eilers, 149 USPQ 47 (1966).
Claims 47 and 58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beger et al. (U.S. 2009/0306716 A1) in view of Belliard et al. (U.S. 2013/0023878 A1) as applied to claims 42 and 54 above, further in view of Alamin et al. (U.S. 2012/0150231 A1).
Beger et al. in view of Belliard et al. disclose the invention substantially as described above. However, Beger et al. in view of Belliard et al. do not explicitly disclose the method step of advancing a portion of a fastener through an aperture of an anchor portion of the flexible band.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the step of advancing a portion of a fastener through an aperture of an anchor portion of the flexible band in order to enhance the security of the band to the spinous process thereby reducing the instance of implant migration. Implant migration can require revision surgery or lead to severe pain. Steps to prevent migration, e.g. incorporating more bone screws, are obvious to those of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN HAMMOND whose telephone number is (571)270-3819.  The examiner can normally be reached Monday-Friday 8 - 4 PM .
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at 571 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELLEN C HAMMOND/Primary Examiner, Art Unit 3773